UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4417



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RUSSELL P. MARTIN,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-03-77-01-BO)


Submitted:   October 1, 2003                 Decided:   October 17, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Russell P. Martin appeals the district court’s order affirming

the twelve-month prison sentence the magistrate judge imposed after

revoking his probation.        Martin asserts that his sentence, which

was greater than the recommended sentencing range of three to nine

months   of    imprisonment,     was   plainly   unreasonable       because    he

admitted to violating the terms of his probation, he answered

truthfully     the   inquiries    by   his   probation     officer,      and   his

violations were relatively minor.            Martin also contends that the

sentencing judge failed to consider the factors in 18 U.S.C.

§ 3553(a) (2000), before imposing the sentence. In addition, Martin

filed a pro se supplemental brief challenging his original sentence

of twelve months of probation.         Finding no error, we affirm.

      We have reviewed the record on appeal and conclude that the

district court did not abuse its discretion in affirming Martin’s

sentence of twelve months of imprisonment.               See United States v.

Davis, 53 F.3d 638, 642 (4th Cir. 1995) (providing standard of

review).      Martin’s sentence was within the statutory maximum, see

21 U.S.C. § 844(a) (2000), and the magistrate judge properly

considered the sentencing factors set forth in § 3553(a), including

the   recommended     sentence    provided    for   in    Chapter    7   of    the

sentencing guidelines.      We further conclude that Martin failed to

raise any meritorious issues in his pro se supplemental brief.




                                       2
      Accordingly, we grant Martin’s motion for leave to file a pro

se supplemental brief and affirm the order of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    3